Order entered September 18, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00066-CR

                        JAMES BENNETT RUCKER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR10-1011

                                        ORDER
      The Court GRANTS the State’s September 16, 2013 motion to extend time to file its

brief. We ORDER the State to file its brief by OCTOBER 11, 2013.


                                                  /s/   DAVID EVANS
                                                        JUSTICE